El Juez'Asociado Se. del Tono,
emitió la opinión del tribunal.
La demanda en este pleito se presentó originalmente en la Corte Municipal de Ponce. Se alegó en ella que el de-mandante compró al demandado el 2 de noviembre de 1917 una pareja de caballos por el precio de $350; que ambos ca-ballos murieron de muermo, enfermedad contagiosa, que se presentó a uno de ellos tres o cuatro días después de veri-ficada la compra y al otro algún tiempo más tarde. El pleito se falló en la corte municipal en contra del demandante.
No conforme éste apeló para ante la corte de distrito. *365Señalado día para la vista, se practicaron las pruebas y ter-minada diclia práctica “el demandado sometió a discusión la excepción previa alegada de que la demanda no contiene hechos suficientes para determinar una causa de acción.” La corte tomó bajo su consideración el caso en su totalidad y lo decidió también en contra del demandante. En su opi-nión la corte de distrito se expresó así:
“Y ahora la corte, vistos los artículos 1397 y 1400 del Código Civil, resuelve que debe declarar con lugar la excepción previa ale-gada por el demandado. Y examinada detenidamente la evidencia presentada por ambas partes, la corte llega a la conclusión de que ella no justificaría nunca una sentencia contra el demandado, aun-que la demanda hubiese sido suficiente en derecho.”
Volvió a apelar el demandante, esta vez para ante la Corte Suprema, alegando que la corte de distrito había errado al no dar aplicación al artículo 1397 del Código Civil, al aplicar indebidamente el artículo 1400 del propio cuerpo legal y al apreciar la prueba.
El artículo 1397 que, según el propio apelante, es la ley reguladora de este caso, dispone que “no serán objeto del contrato de venta los ganados y animales que padezcan en-fermedades contagiosas. Cualquier contrato que se hiciere con respecto de ellos será nulo”, y la verdad es que apli-cando ese artículo es necesario reconocer que la demanda no aduce hechos suficientes para determinar una causa de acción, porque no alega expresamente que al celebrarse el contrato estuvieran los caballos padeciendo de muermo, en-fermedad contagiosa.
Parece que el demandante sostiene que tal alegación consta implícita en la demanda ya que en ella se consigna que la enfermedad se presentó a uno de los caballos tres o cuatro días después de comprada la pareja, afirmación que envuelve, según él, la de que habían necesariamente contraído la enfermedad al tiempo de ser vendidos. A este respecto se presentó como prueba la declaración del veterinario Angel C. Pon quien dijo que el tiempo que tardaba en desarrollarse' *366la enfermedad dependía de la manera del contagio “por ejemplo, si es inoculado el animal por un virus activo ese animal puede presentar síntomas ele tres a cinco días; si la inoculación se liace por un medio natural, ingerida por la vía buco gástrica, puede presentar síntomas en un mes y basta tres meses ’ El veterinario examinó el caballo treinta y nueve días después de comprado y a la pregunta concreta que se le liizo de si habiendo en consideración los síntomas que presentaba podía asegurar que estuviera enfermo treinta y nueve días antes, contestó: “Es difícil decir, porque pre-sentaba la inflamación de la pata, la cual presentaba sínto-mas de agudeza que solamente se ven en un período de una semana.” Después siguió contestando el testigo a otras pre-guntas y sus manifestaciones fueron en verdad vagas e in-ciertas.
La prueba, examinada en conjunto, demostró que el de-mandante antes de comprar los caballos los probó y los en-contró acceptables, y que una vez adquiridos, bizo con ellos un viaje a Yillalba. El cochero dijo que regresaron a Ponce de ese viaje a los tres días y que ya uno de los caballos em-pezó a mostrar síntomas de la enfermedad, pero el dueño ■de la cuadra si bien confirma lo de los síntomas dijo que el regreso no se hizo basta seis o siete días después de ha-ber salido.
Siendo ese, en síntesis, el resultado de las alegaciones y las pruebas, no habiéndose alegado ni demostrado que los animales estuvieran padeciendo de enfermedad contagiosa, en el momento de la venta, 'regúlese este caso por el pre-cepto invocado por el mismo demandante, apliqúese el ar-tículo 1400 citado por la parte demandada, o ténganse en cuenta los dos, como al parecer los tuvo la corte senten-ciadora, opinamos que ésta estuvo enteramente justificada al desestimar la demanda y en su consecuencia que debe de-clararse sin lugar el recurso y confirmarse la sentencia ape-. lada.

Confirmada la, sentencia apelada.

*367Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Alclrey y Hutchison.